                                   Case 3:21-cv-05711-AGT Document 1-1 Filed 07/26/21 Page 1 of 4

                                                         Exhibit A to the Complaint
Location: San Jose, CA                                                                             IP Address: 69.110.138.151
Total Works Infringed: 28                                                                          ISP: AT&T Internet Services
 Work      Hashes                                                                UTC        Site          Published     Registered   Registration
 1         Info Hash:                                                            06-24-     Tushy         02-14-2021    03-08-2021   PA0002280366
           8185B581B0DD8D8BB70C5D458DB4C374B49353B1                              2021
           File Hash:                                                            18:32:26
           1F4409E86A98263BD34267B242C67DA85F665AFF65FEBB8F925DAC4F30BE6C9B
 2         Info Hash:                                                            06-24-     Vixen         04-16-2021    06-09-2021   PA0002295602
           7DC314B0DD6AE33E792CDD84E3127110CB6ABB15                              2021
           File Hash:                                                            18:23:28
           143A618195C5205D31D7394510EF00D3D6F9159C6BBD3C485E0EE586B12F4D27
 3         Info Hash:                                                            05-22-     Vixen         12-20-2018    01-22-2019   PA0002147683
           6A9C3A31CC22405729F230BE6332DE0A31F7BB38                              2021
           File Hash:                                                            20:31:19
           DE864C21C0DFA3742AEC23B95F6C8923074845FBA3A4CD279078B5046D7C4BE7
 4         Info Hash:                                                            05-22-     Tushy         04-25-2021    06-09-2021   PA0002295582
           E96D13E31AC3B7D665F1DF9F79FD1AD873F551C6                              2021
           File Hash:                                                            19:13:47
           5320B61FFB147AC701E6771C9C61262B00D6B49769877513C53F9F56AB62C928
 5         Info Hash:                                                            05-21-     Vixen         05-09-2019    06-03-2019   PA0002178768
           83C2BE754F4FC48BDB450CAE625F879FAED66CED                              2021
           File Hash:                                                            18:15:39
           486667604C578E1CD5781C90A6F9AA0E2C1FCD8AE2EBE3A506CB7786640CD82D
 6         Info Hash:                                                            05-21-     Vixen         01-19-2019    02-22-2019   PA0002155139
           C9B0FE824EC74B4492017E5AA090C08B4314BF82                              2021
           File Hash:                                                            18:09:23
           7DBFA58DA6CAAC4BEB3F0334181C63C17C5B6BAB61CB9EDA2A35A50405296486
 7         Info Hash:                                                            05-03-     Vixen         10-16-2020    11-18-2020   PA0002272621
           654CFBA775433926717A3E0D58C90196F0413460                              2021
           File Hash:                                                            16:58:37
           BE957B752D7675E37648F2D81C3040F9E272C6D4588CBDFAB6E52E785DD954C9
 8         Info Hash:                                                            05-03-     Tushy         02-28-2021    03-22-2021   PA0002282501
           F8251C6CB9CD2A7E55006C444C04B9024B80EA6E                              2021
           File Hash:                                                            15:51:13
           DD82A231CB8C4227109E95B4290D9CB599AC46BF94A0C4E557A14462D2D0D528
                               Case 3:21-cv-05711-AGT Document 1-1 Filed 07/26/21 Page 2 of 4

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
9      Info Hash:                                                         04-19-     Vixen     04-02-2021   06-09-2021   PA0002295593
       095F042567422449F7D8DF1F42C86AADF4849881                           2021
       File Hash:                                                         20:25:47
       73A09E29C382A49CE03E47A0CDB3930655BE50786D249AB83FC020E2A09CB509
10     Info Hash:                                                         04-02-     Tushy     03-14-2021   03-22-2021   PA0002282514
       5167AC74AE2BC1DC8217D9D9F650397D03565CF0                           2021
       File Hash:                                                         18:10:45
       86B858693F785B38CD42D483226C479FC8F3EFCE6A2F13AE4D99816128528085
11     Info Hash:                                                         02-27-     Tushy     02-21-2021   03-08-2021   PA0002280370
       F63BBFC680C5A1422FE794C3870264F2321A53D8                           2021
       File Hash:                                                         01:57:02
       79FABDC1A95C1FCF2B38F8A95D211B0E6D2BA8280536667E7DE46CA5DBC7F770
12     Info Hash:                                                         02-08-     Tushy     08-14-2017   08-17-2017   PA0002048391
       2F37046EC89B3AD7ED74C2940723618BFD1A4721                           2021
       File Hash:                                                         04:13:27
       C514F2BD32C577857F7DEA85236C8A90631675FE708B73405AB2480024C50E85
13     Info Hash:                                                         02-08-     Vixen     12-18-2020   01-04-2021   PA0002277038
       D4E56208BE290AAF986DD87881D7A77129089B86                           2021
       File Hash:                                                         04:08:49
       CFFEB7D5057D1FD28D9A4F4C1DE274C2FD8D161A7B8518F72C759E7BDD4EA716
14     Info Hash:                                                         01-12-     Tushy     03-22-2019   04-08-2019   PA0002164887
       D61C5F04FDAB44544326F33150221B2E8A0538C6                           2021
       File Hash:                                                         21:50:23
       F7ED0A21D7D25CB64D9CF0FF0D1F4369811D155597EE8EBFB953CB35E69BB5A9
15     Info Hash:                                                         01-12-     Blacked   04-30-2019   06-03-2019   PA0002178774
       F9B92290296A3DF4D4981A2EB881ECBD9591750C                           2021
       File Hash:                                                         20:45:05
       FB5B3789E4048125B9665266C55CBA91F9F4B53AFC0E29A6F9617CEDF5F9D963
16     Info Hash:                                                         12-30-     Vixen     07-31-2020   08-11-2020   PA0002252260
       BEF0D2E7B96DDC060FA0F61AB59A5985525115B5                           2020
       File Hash:                                                         22:39:12
       B67B097F801EEA65584A38F8DCE91095187EC713948B4F65B62B25346C690CAF
17     Info Hash:                                                         12-30-     Vixen     11-20-2020   11-30-2020   PA0002266357
       4403352121D56924807F7F9DF7A14C44DEA072DF                           2020
       File Hash:                                                         22:35:27
       FEF9647417291DD6DA1D0E86E29C9FC98054962C129CAD5C2CA376AF27FCA7DF
                               Case 3:21-cv-05711-AGT Document 1-1 Filed 07/26/21 Page 3 of 4

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
18     Info Hash:                                                         12-05-     Vixen     09-04-2020   09-22-2020   PA0002265929
       527F9D930567D7C40222024CEC5990C3C438D281                           2020
       File Hash:                                                         22:05:15
       C83922BC99C2F55C5004FCD3CDF13775D83EF2776220CE3989F40E45340865AF
19     Info Hash:                                                         10-24-     Vixen     10-23-2020   11-18-2020   PA0002272622
       97DBC412467273A5AABCF3D26E13F83FEEEDD9BD                           2020
       File Hash:                                                         18:02:32
       29019A60FE2D2C71C049A0855D2ED41BFFFFE95470150CAF81DFB4D37857410E
20     Info Hash:                                                         10-21-     Blacked   10-19-2020   11-05-2020   PA0002263389
       30C2E5EEEBDF45D9C83127199FE070EEB091A96C                           2020       Raw
       File Hash:                                                         16:52:39
       363C657260C54421DB941EE3B5764CF3DD8788F6570BF153BC16E19E0081CDC7
21     Info Hash:                                                         10-11-     Vixen     10-09-2020   11-18-2020   PA0002272626
       7BA08B86ABE669CD4B42FC7925A21AC4D714FD42                           2020
       File Hash:                                                         22:46:33
       7194B11996C69952E49988C993A0C83B0512F42E2992D1EECF9BE2220DA20B67
22     Info Hash:                                                         09-29-     Vixen     09-18-2020   09-29-2020   PA0002258680
       3B6198833B8CF16DAE7D8E122C3AD5AD62507AAD                           2020
       File Hash:                                                         18:30:36
       D1F3EF62AA81DCC45B49CE454C8E234C6C5668D49212ACF906FAAFCE9AE72D1B
23     Info Hash:                                                         07-19-     Vixen     01-19-2018   03-02-2018   PA0002104769
       6570544A52156753970F131945C8C4C39D66DC9A                           2020
       File Hash:                                                         04:11:08
       C86307C1C5E9CAC4945FB29ED8EC27E55AEF5DF90DB8BFBFF7F2962C267B510C
24     Info Hash:                                                         06-08-     Vixen     11-10-2017   12-04-2017   PA0002097978
       30345D06651108177F2FCFB7EAA6B92BE2D5BD56                           2020
       File Hash:                                                         06:36:50
       75DF3008F67EF96096A77034803B0EB15A2864CC0C72B01AD35BD427C2A0F035
25     Info Hash:                                                         04-09-     Vixen     04-03-2020   04-17-2020   PA0002237302
       912E43BF1D4F4933B7473B54116415D84FEDFDAE                           2020
       File Hash:                                                         17:09:22
       D8503E1A7C9D25A4093AECA9CC8E9C61481BB75D3938E2F0CA0BC2787CD34C60
26     Info Hash:                                                         12-11-     Vixen     10-26-2019   11-05-2019   PA0002227099
       D17AD16A9E5C35C4D040589B6670590104C94706                           2019
       File Hash:                                                         05:57:50
       1EE86FF022F137C54754119D96E80BCF7E5614BD46B3FAE6D5740A7832FB860F
                               Case 3:21-cv-05711-AGT Document 1-1 Filed 07/26/21 Page 4 of 4

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
27     Info Hash:                                                         11-11-     Blacked   12-31-2018   01-22-2019   PA0002147686
       AEE9101B0F29873FC44DBCF3FB3E261AA44B25FC                           2019
       File Hash:                                                         05:27:34
       5357F350DC180E4750FE7271AC4CB372166EC9146B7D55BDECAD6AD041C6872F
28     Info Hash:                                                         04-07-     Blacked   01-17-2019   02-22-2019   PA0002155141
       C8FCB72512181DEBF68798064F57215F137CC369                           2019       Raw
       File Hash:                                                         22:10:32
       7D77CD89BDDD5175B6C5775155ABE6765DBCC8D9D3D09DB4A285FF43F55D7EB8
